Cole, J.
We are clearly of the opinion that the order setting aside and dismissing the garnishee proceedings must be reversed. It is attempted to be sustained upon the ground that the indebtedness of the garnishee *37to the La Crosse and Milwaukee Railroad Company passed to the receiver appointed by the United States district court, in the case of Sebre Howard against that company. But the difficnlty with this position is, that it does not appear what the nature and origin of the alleged'indebtedness of the garnishee to the company was. For anght that appears, that indebtedness might have arisen long subsequent to the order appointing the receiver. Whatever relief the garnishee may ultimately be entitled to, surely no reason was shown for dismissing the proceedings at that stage of the cause. The respondent had neither answered nor stated by affidavit what the indebtedness was, if any ever existed. It is therefore utterly impossible to say, until we have some further knowledge of the character and nature of the indebtedness, that it passed to the receiver. What that indebtedness is, out of what circumstances it arose, and whether it existed when the receiver was appointed, are points upon which we must have some light, before we can determine that question. And in the absence of the answer of the garnishee, and of any affidavit upon his part, stating something about his alleged indebtedness to the company, we can neither profitably discuss that' question, nor decide whether the garnishee would have any ground for a stay of proceedings upon a proper application made therefor.
By the Court. —The order dismissing the garnishee proceedings is reversed, and the cause remanded for further proceedings.